August 1, 2016 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Emerging Markets Debt U.S. Dollar Fund Supplement to Summary Prospectus and Statutory Prospectus dated March 1, 2016 The following information supersedes and replaces the second paragraph in “Portfolio Management” in the summary prospectus and “Fund Summary – Portfolio Management” in the statutory prospectus:. Federico Garcia Zamora and Josephine Shea are the fund's primary portfolio managers. Mr. Garcia Zamora has been a primary portfolio manager for the fund since August 2016, and Ms. Shea has been primary portfolio manager for the fund since August 2015. Mr.
